Citation Nr: 0408507	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a depressive disorder, for the period from 
January 7, 1993, to March 23, 2003.  

2.  Entitlement to an evaluation in excess of 50 percent for 
a depressive disorder, for the period from March 24, 2003, to 
September 26, 2003.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
April 1974.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a November 1999 rating decision.  
In that decision,  the RO granted service connection for an 
acquired nervous disorder and assigned an initial 30 percent 
evaluation, effective January 7, 1993.  The veteran filed a 
notice of disagreement (NOD) in January 2000, and the RO 
issued a statement of the case (SOC) in March 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in March 2000.  

In March 2001, the veteran and his mother provided testimony 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  During the 
hearing, the veteran submitted additional evidence, waiving 
his right to have it initially considered by the RO.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2003).

In a May 2001 decision, the Board remanded the veteran's 
claim to the RO for additional development.  In an October 
2003 rating decision, the RO assigned a 50 percent disability 
rating for the veteran's depressive disorder, effective March 
24, 2003, and a 100 percent disability rating, effective 
September 27, 2003.  

As the appeal emanates from the veteran's disagreement with 
the initial evaluation assigned following the grant of 
service, the Board has characterized the claim for an initial 
rating greater than 30 for a depressive disorder in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, inasmuch as the veteran is presumed to 
seek the maximum available benefits, and higher ratings are 
available for a depressive disorder at each stage under 
consideration, claims for a higher evaluation at each stage 
(as reflected on the title page) remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  From January 7, 1993, through March 23, 2003, the 
veteran's service-connected depressive disorder has been 
manifested, primarily, by depressed mood, anxiety, chronic 
sleep impairment, mild memory loss; these symptoms reflect 
overall social and industrial impairment that is distinct, 
unambiguous, or moderately large in degree, or, since 
November 7, 1996, occupational and social impairment with 
reduced reliability and flexibility.  

3.  From March 24, 2003, to September 26, 2003, the veteran's 
service-connected depressive disorder was manifested by 
symptoms that appeared to be of such severity and persistence 
that the veteran's ability to establish and maintain 
effective relationships with people was severely impaired, 
and there was severe impairment in the ability to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for a 
depressive disorder, from January 7, 1993, to March 23, 2003, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
4.132, Diagnostic Codes 9405, 9434 (1996 & 2003).  

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 70 percent rating for a depressive disorder, 
from March 24, 2003, to September 26, 2003, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 4.132, Diagnostic Codes 
9405, 9434 (1996 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Through a March 2000 SOC, a July 2003 letter, and 
supplemental SOCs (SSOC) both dated in October 2003, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's July 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that to warrant entitlement to an increased 
evaluation, the evidence would need to show that his service-
connected disability had gotten worse.  In addition, the RO 
notified the veteran of the evidence it had received, and 
also that VA would obtain all relevant records from any 
Federal agency or any records not held by a Federal agency.  
This would include records from VA hospitals as well as 
private medical facilities.  The letter further requested 
that the veteran provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  

In June 2001, the veteran indicated treatment by a William S. 
Davis, M.D.  The veteran reported that his records had been 
destroyed after five years.  That same month, the RO received 
a letter from Dr. Davis indicating that the veteran had been 
treated in January 1993 and March 2000.  A subsequent letter 
from Dr. Davis' office noted that the veteran had actually 
last been treated by Dr. Davis in 1987 and that records of 
that treatment were no longer available.  

In addition, a letter dated in August 2003 from Quresh 
Bandukwala, M.D., notes that the veteran had been treated 
since April 2003 for depression and anxiety.  During a 
September 2003 VA examination, the veteran reported that he 
was also receiving treatment from a Dr. Bright.  As noted 
above, the July 2003 notice letter from the RO requested the 
veteran identify relevant medical evidence and fill out the 
appropriate authorization forms (VA Form 21-4142s) to allow 
the RO to obtain the evidence.  The Board notes that, the 
duty to assist is not always a one-way street, and a claimant 
has a responsibility of providing information that is 
essential to his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In this case, the record does not reflect 
that the veteran has provided the necessary releases to 
obtain records from either Dr. Bandukwala or Dr. Bright.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim (or claims).  
As explained above, all of these requirements have been met 
in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  As indicated above, the RO issued 
the March 2000 SOC explaining what was needed to substantiate 
the claim, within a year of the rating decision on appeal.  A 
notice letter with respect to the VCAA was issued in July 
2003.  The veteran has been afforded the opportunity to 
respond.  

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtain, or that any additional action is needed 
to comply with the duty to assist the veteran.  As indicated 
below, the RO has obtained all treatment records identified 
by the veteran and authorized the RO to obtain.  
Additionally, the veteran was afforded VA examinations in May 
1997 and September 2003 in connection with the claim on 
appeal.  Moreover, the veteran has been given opportunities 
to submit evidence to support his claim.  No outstanding 
sources of pertinent evidence, to include from any treatment 
providers, have been identified, nor has either the veteran 
or his representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on the claims on 
appeal, at this juncture.  

II.  Background

The veteran's filed a request to reopen his previously denied 
claim for service connection for an acquired nervous disorder 
on January 7, 1993.  In a November 1999 rating decision, the 
RO granted service connection for an acquired nervous 
disorder and assigned a 30 percent evaluation, effective from 
January 7, 1993.  The veteran appealed for a higher rating.  

In reviewing the evidence, the Board notes that a letter from 
Coosa Valley Center, dated in March 1993, reflects that the 
veteran had been treated for dysthymia and cannabis 
dependence, and had not been treated since October 1990.  

A May 1993 psychological report from Robert H. Connell, 
Ph.D., notes that on evaluation, the veteran's physical 
appearance, including grooming and dress, was neat and 
appropriate.  Eye contact was maintained, and there was no 
psychomotor retardation, excitement or gait abnormalities.  
The veteran's mood and affect were appropriate for the 
setting, he spoke with a soft voice at a slow rate, and his 
thought productivity was adequate and appropriate.  When 
asked how he interacted with others, the veteran was noted to 
have replied, "It seems like I get along with them better 
now that I take this medicine than I did before."  The 
veteran denied any nervous habits and none were noted as 
being observed.  He also denied ever having experienced 
auditory or visual hallucinations.  The veteran admitted to 
occasional suicidal thoughts, which had been more prevalent 
prior to taking medication.  He was noted as stating, "I'm 
in a pretty good mood but I used to stay down in the dumps 
all the time."  At the time of evaluation, the veteran 
denied any anxiety or tension.  He was reported as oriented 
to time, person, and place; his memory was intact; there was 
no evidence of delusional thought; and judgment and insight 
were noted as good.  

Dr. Connell concluded that the veteran was currently 
functioning within the "average" range of intelligence and 
was capable of competitive employment.  Furthermore, that the 
veteran's symptoms of his depression were apparently fairly 
well controlled via medication, certainly to the point that 
he would be able to obtain and maintain competitive 
employment.  The impressions were cyclothymic disorder, mild; 
and dependent personality disorder.  

A February 1994 letter from Frank G. Pratt, M.D., notes that 
the veteran was treated on numerous occasions between 
December 1992 and June 1993.  Dr. Pratt indicated that the 
veteran did not have a substantial response to Prozac, 
Elavil, Wellbutrin, Zoloft, or Paxil.  The veteran was noted 
as having a cyclothymic disorder, in the depressed phase, 
layered on a personality disorder not otherwise specified.  
He reported sleep disturbance with nightmares and a tendency 
to sleep too much.  The veteran was also noted to have a 
diminished interest in pleasurable activities, low energy, 
and diminished concentration.  Furthermore, he was noted to 
have an old history of polydrug abuse, and a presentation 
that is reasonably consistent with long-standing attention 
deficit disorder that probably was exacerbated by a head 
injury in a 1971 auto accident.  Dr. Pratt indicated that it 
would not be reasonable to expect the veteran to return to 
his job as a truck driver.  

A follow-up letter from Dr. Pratt in July 1994 notes that, 
according to the veteran's mother, the veteran resented 
authority.  Dr. Pratt also noted the veteran's history, which 
included the use of marijuana and head trauma due to an auto 
accident in 1971.  He indicated that the head injury, " . . 
along with [the veteran's] drug abuse history may support the 
organic component with his personality diagnosis."  

A March 1995 VA examination report notes the veteran's 
complaints of not being able to get along in the Navy, and 
not being able to adjust or learn.  He indicated that he had 
not worked since 1992 and that he did not make friends 
easily.  The veteran's mother noted that the veteran had 
never been overly bright, resented authority, became angry a 
lot, and if he didn't quit a job he would end up being fired.  
The veteran's mother also reported that the veteran did not 
hear voices or was he otherwise delusional.  Clinical 
evaluation revealed thought processes considerably slowed, no 
hallucinatory or delusional elements, a flat mood, and 
cognitive deficits.  The examiner noted that the veteran 
presented as a classification problem.  The veteran was 
severely retarded mentally, and that this had been a 
progressive condition since leaving high school and an 
automobile accident.  

A May 1997 VA examination report notes that the veteran was 
employed driving trucks from 1982 to 1990.  He subsequently 
lost the job do to drug use.  The veteran admitted to using 
marijuana heavily for several years.  He reported that when 
he didn't use it he would become bored and then depressed.  
On mental status evaluation, the veteran was fairly neat in 
appearance, had an obvious facial tic, and his affect at 
times was considered inappropriate.  The veteran's mood was 
not congruent with what he was saying, and he was noted to be 
anxious and mildly depressed.  The veteran denied auditory or 
visual hallucinations but admitted to suicidal ruminations in 
the past, although not at the present.  There were no 
psychomotor retardations.  Thinking was coherent and somewhat 
tangential with some paranoid thoughts, but noted as 
occurring mainly when the veteran was smoking marijuana 
heavily.  

The examiner's impression was depressive disorder, not 
otherwise specified, with several episodes since 1973.   The 
examiner also found that the veteran had occupational 
problems and problems related to the social environment.  She 
noted that the veteran had had a very disorganized type of 
life since he had left the service, especially with 
employment.  This, the examiner noted could be related to the 
veteran's heavy use of drugs. The assigned Global Assessment 
of Functioning (GAF) score was 60, with moderate symptoms and 
difficulties in social and occupational functioning.  

A subsequent August 1999 addendum to the May 1997 examination 
report notes the examiner's statement that the veteran had 
been diagnosed over the years with dementia, cyclothymia, 
depression, personality disorder, and borderline retardation.  
The examiner's diagnosis was depressive disorder, not 
otherwise specified, moderate and chronic; and marijuana 
abuse, moderate and chronic.  The examiner assigned a GAF 
score of 60.  

A hospital summary from the Augusta VA Medical Center (VAMC), 
dated April 3, 2000, to April 14, 2000, notes the veteran's 
complaints and treatment for depression.  The veteran 
reported daily use of marijuana for the past 20 years.  At 
the time of admission, the veteran denied use of marijuana 
for several months.  The diagnosis was major depressive 
disorder and marijuana dependence.  The veteran also was 
noted as being unemployed.  The veteran's reported GAF scores 
were 40 at admission, and 60 at discharge.   

A summary of the veteran's hospitalization at the Augusta 
VAMC from November 8, 2000, to November 24, 2000, reflects 
findings of a mood disorder secondary to head trauma; alcohol 
in sustained remission; cannabis dependence in early, partial 
remission; and substance induced mood disorder.  At the time 
of admission, the veteran reported suicidal thoughts of 
shooting himself with the gun in his parents' home or jumping 
off the parking deck of a building.  Mental status evaluation 
on admission revealed fair eye contact, occasional 
inappropriate smile, no psychomotor retardation, and normal 
speech.  The veteran's mood was blue, and his affect slightly 
inappropriate.  His thought processes were noted as logical, 
and his thought content identified as suicidal ideation with 
intent and plan.  The veteran denied any hallucinations, and 
his insight and judgment were reported as poor.  During the 
hospital course, the veteran's mood was noted as improving 
slightly, and at discharge he reportedly remained a little 
anxious and depressed.  The veteran's assigned GAF scores 
were 40 at admission, and 65 at discharge.  

A December 2000 VA treatment note reflects the veteran's 
complaints of anger and impatient.  His mood was noted as 
being irritable with anxious affect.  The veteran reported 
suicidal ideation that was vague and without intent or plan.  
He denied homicidal ideation, and there were no gross 
psychotic symptoms reported.  The physician's assessment was 
polysubstance mood dependence and problems with rage.  

During the March 2001 Board hearing, the veteran stated that 
his depressive disorder kept him from working, that he 
sometimes had problems understanding complex commands, and 
that he had a problem with his memory.  The veteran also 
stated that he had been a loner sine the onset of his 
depressive disorder, and that he was impatient with people.  
Furthermore, he did not participate in social activities, 
except for going to church.  
 
In a January 2001 letter, Dr. Pratt at Gordon Behavioral 
Sciences notes that the veteran's psychiatric condition had 
failed on Prozac, Zoloft, Paxil, Wellbutrin, Serzone, and 
Elavil.  His condition had also failed on Neurontin and 
Lithium, as well as Risperdal, along with Clonazepam and 
Librium.  On mental status evaluation, the veteran was noted 
as grunting and spitting, which was identified as being some 
type of new onset movement disorder.  The examiner noted that 
the veteran's mental status evaluation had not changed over 
the last 27 months.  Dr. Pratt noted that the diagnostic 
finding was cyclothymic disorder with suicidal rumination, 
layered on a personality disorder with organic and dependent 
elements.  The veteran's current condition was noted to be 
less than optimal and his long-term prognosis was 
"wretched."

An Atlanta VAMC hospital summary dated from March 24, 2003 to 
April 1, 2003, notes that on admission, the veteran reported 
suicidal intent and plan.  The veteran was noted as being 
unemployed.  The admission GAF score was 35.  At discharge, 
the veteran's mood and affect were noted as brighter, he 
denied suicidal or homicidal ideation, and there were no 
psychotic symptoms.  The discharge diagnosis was dysthymic 
disorder with suicidal intent, organic mood disorder 
secondary to anoxia, and polysubstance dependence.  A GAF 
score of 50 was reported.  

An August 2003 statement from Quresh Z. Bandukwala, M.D., 
reflects that the veteran had been treated since April 2003, 
and the diagnosis was major depression by history and 
generalized anxiety disorder.  The examiner noted that the 
veteran was taking Zoloft.  

A September 2003 VA examination report reflects that on 
mental status evaluation, the veteran was neatly dressed and 
hygiene was good.  Mood was depressed, and the veteran was 
rather impatient, restless, and had some tics.  His thinking 
was coherent and at times circumstantial, there were no 
clear-cut delusions but the veteran did report having heard 
voices in the past.  The veteran reported chronic suicidal 
ideations without intent.  The examiner noted that further 
neuropsychological testing had revealed a pattern consistent 
with dementia following head injury and mood disorder 
secondary to the head injury, and the diagnosis was dementia 
due to head trauma, mood disorder due to brain injury with 
major depressive-like episodes and polysubstance abuse in 
full remission.  

The examiner's assessment was dementia due to head trauma, 
mood disorder secondary to brain injury with major depressive 
episodes, and polysubstance abuse in full remission.  The 
examiner further noted that the trauma the veteran suffered 
was before he entered the service.  Subsequently, the veteran 
developed a mood disorder secondary to the head injury when 
he was in service and apparently being in the service 
aggravated that condition.  The veteran's mood disorder and 
dementia were noted as affecting his ability to establish and 
maintain effective and favorable relationships with people 
and also the psychiatric symptoms caused a reduction in 
productivity, initiative, flexibility, efficiency and 
reliability, and rendered him unemployable.  The assigned GAF 
was 41.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

As previously noted, in November 1999, the RO assigned the 
initial 30 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9405, effective January 7, 1993.  In October 2003, the 
RO assigned a 50 percent disability rating for a depressive 
disorder under 38 C.F.R. § 4.132, Diagnostic Code 9434, 
effective March 24, 2003; and assigned a 100 percent 
disability rating effective from September 27, 2003.  While 
the RO has granted staged ratings for the veteran's 
disability, the Board will consider whether ratings higher 
than the initial 30 and subsequent 50 percent rating are 
assignable during the stages under consideration.   

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2003).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).


Under the general rating criteria in effect prior to November 
7, 1996 (and at the time of the veteran's claim to reopen the 
claim for service connection in January 1993), a 30 percent 
rating for a depressive disorder was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  Term definite" has 
been construed as "distinct, unambiguous, and moderately 
large in degree," and representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).  

Under the revised general rating criteria (in effect since 
November 7, 1996), a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2003).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are time lost 
from gainful work and a decrease in work efficiency.  See 
generally, 38 C.F.R. § 4.129 (1996).  Under the revised 
regulatory scheme, consideration is given to the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126 (2003).

A.	An Initial Rating Higher than 30 percent from
January 7, 1993 to March 24, 2003

Considering the evidence of record in light of the former 
criteria and, since November 7, 199t, the revised criteria, 
the Board finds that an initial legal criteria, both old and 
new, the Board finds that the assigned 30 percent rating from 
January 7, 1993, to March 23, 2003, was proper, and the 
criteria for a higher evaluation are not met.  

In this respect, the veteran's symptoms, which included 
feeling depressed and suicidal when not on his medication, 
are consistent with a 30 percent evaluation under either the 
old criteria (reflecting impairment that is no more than 
moderately large in degree) or the revised criteria 
(reflecting impairment with no more than occasional decrease 
in work efficiency).  A VA examiner in August 1999 noted the 
veteran's depressive disorder to be moderate in degree.  

The preponderance of the evidence is against the assignment 
of at least the next higher, 50 percent, evaluation at any 
point prior to March 23, 2003.  In this regard, the Board 
notes that, while the veteran was prone to depressive 
episodes with suicidal ideation, the medical evidence, 
particularly, VA hospital summaries, reflect that the 
severity of the veteran's symptoms were associated with his 
chronic substance abuse.  Furthermore, between November 7, 
1996 and March 23, 2003, the medical evidence did not reveal 
any consistent finding or pattern of reduced reliability 
and/or productivity due to short or long-term memory loss, 
impaired judgment or impaired abstract thinking.  

The Board is mindful that the veteran contends that his 
depressive disorder has kept him from working, and that he is 
a loner as a result of the illness.  A May 1993 examination 
report reflects the veteran as being in the average range of 
intelligence.  On VA examination in March 1995, the veteran 
was reported as being severely mentally retarded with his 
thought processes considerably slowed.  The veteran's mother 
was noted as reporting that the veteran had never been overly 
bright, resented authority, became angry a lot, and that if 
he didn't quit a job he was usually fired.  A May 1997 
examination report notes that the veteran had a very 
disorganized type of life since service, especially with 
employment, and that this could be due to the veteran's drug 
use.  

The Board is mindful that, a January 2001 letter from Dr. 
Pratt reflects a diagnosis of cyclothymic disorder with 
suicidal rumination layered on a personality disorder with 
organic and dependent elements.  Dr. Pratt concluded that the 
veteran's condition was less than optimal and his long-term 
prognosis was "wretched."  What is not apparent however, 
especially in light of Dr. Pratt's letters in February and 
July 1994, is to what extent the veteran's chronic drug use 
or other apparent nonservice connected elements, as compared 
to his service-connected depressive disorder, Dr. Pratt 
considered in reaching his conclusion.  

The Board also points out that the GAF scores assigned prior 
to March 24, 2003, likewise provide no basis for assignment 
of any higher evaluation during this time frame.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  

In this case, the May 1997 and August 1999 reports reflect 
GAF scores of 60.  VA hospital summaries, in April and 
November 2000, while noting admission GAF scores of 40, 
reflected discharge scores of 60 and 65.  According to the 
DSM-IV, a GAF score of 61 to 70 is indicative of mild 
symptoms (e.g. depressed mood and mild insomnia), or no more 
than slight impairment in social and occupational 
functioning.  A GAF score of 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  With respect 
to the hospital summaries, the Board has taken into 
consideration the frequency, severity, and duration of the 
depressive episodes.  See 38 C.F.R. § 4.126.  The Board is 
cognizant that while the veteran was hospitalized for 
depression and suicidal intent, the evidence reflects that 
the increased symptomatology and mood change was associated 
with substance abuse.  Following treatment and medication, 
the GAFs returned to a baseline 60 range.  These GAF scores 
are consistent with the initial 30 percent rating assigned.

As the criteria for the next higher, 50 percent rating are 
not met at any point during the time period under 
consideration, it logically follows that the criteria for any 
higher evaluation likewise are not met. 

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 30 percent at any point from 
January 7, 1993 and March 24, 2003.  As such, the benefit-of-
the-doubt doctrine is not for application during this time 
period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




B.	Entitlement to an Evaluation in Excess of 50 percent 
from
March 24, 2003, to September 26, 2003

After careful review of the record in light of the above 
cited criteria, and affording the veteran the benefit-of-the-
doubt, the Board finds that between March 24, 2003 and 
September 27, 2003, the veteran's depressive disorder 
symptoms approximated the criteria for a 70 percent rating 
under the former rating criteria; that is, the veteran's 
ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  

As noted above, a summary of VA hospitalization from March 
24, 2003, to April 1, 2003, reflects that on admission the 
veteran was depressed and threatening suicide.  An admission 
GAF score of 35 was reported.  While the veteran was noted to 
have improved at discharge, his discharge GAF score was 50.  
A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation) or serious impairment in social or 
occupational functioning.  The Board finds that this is more 
consistent with the level of impairment contemplated by the 
70 percent evaluation.  

In reaching this conclusion, the Board is aware that the 
veteran appeared to have improved at discharge and was not 
suicidal or homicidal.  Furthermore, a score of 50 on the GAF 
scale borders that for moderate symptoms and/or impairment.  
However, when the Board takes into consideration the 
subsequent September 2003 examination report findings, and 
the reported GAF score of 41 associated with that 
examination, and the lack of any evidence of sustained 
improvement in his condition between his discharge from the 
hospital in April 2003 and the September 2003 examination, 
there is reasonable doubt as to whether the veteran's 
depressive disorder warrants an increase to 70 percent during 
the period March 24, 2003, to September 26, 2003.  As such 

The Board emphasizes, however, that at no point during the 
period March 24, 2003, to September 26, 2003 period, are 
either the former or the revised criteria for the maximum 100 
percent evaluation met.  

As noted above, a 100 percent evaluation under the revised 
criteria is warranted for total occupational and social 
impairment, due to certain symptoms; however, the Board finds 
that those delineated symptoms were not characteristics of 
the veteran's disability during the period in question.  The 
veteran was not found to manifest, in particular, gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; or an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  

Under the revised criteria, the veteran's depressive disorder 
did not result in virtual isolation in the community, result 
in the manifestation of psychotic symptomatology; or, 
demonstrate the inability, due to the service-connected 
psychiatric disability, to obtain or retain employment.  In 
this respect, while the March to April 2003 hospital summary 
did note the veteran to be unemployed, it did not reflect 
that the veteran was unemployable due to his service-
connected depressive disorder.  As noted above, the evidence 
reflected prior to this period that the veteran's employment 
problems were related to drug use and lack of tolerance for 
authority.  As the September 2003 VA examination report was 
the first clear evidence that the veteran's service-connected 
disability rendered the veteran unemployable, the RO 
appropriately assigned the 100 percent rating for the 
veteran's disability as of that date, September 27, 2003.   

For all the foregoing reasons, the Board finds that the 
criteria for a 70 percent, but no higher, rating for the 
period March 24, 2003, to September 26, 2003, are met.  



ORDER

An initial rating in excess of 30 percent for a depressive 
disorder, from January 7, 1993, to March 23, 2003, is denied.  

A 70 percent rating for a depressive disorder, from March 24, 
2003, to September 26, 2003, is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



